Citation Nr: 0103084	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  97-10 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD) from 
September 24, 1991, to October 31, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
November 1968.

By rating decision of May 1993, the RO granted service 
connection for PTSD and assigned a 10 percent disability 
rating, effective from September 24, 1991, the date of the 
reopened claim.  The veteran appealed for a higher rating.  A 
subsequent rating decision in May 1997 assigned a temporary 
total rating from November 1, 1995, to April 30, 1996, 
pursuant to 38 C.F.R. § 4.29.  A June 1997 rating decision 
assigned a schedular 100 percent rating, effective May 1, 
1996.  The veteran continued to appeal for a rating in excess 
of 10 percent for the period from September 24, 1991, to 
October 31, 1995.  The case was remanded by the Board in 
December 1999 to afford the veteran a hearing before a member 
of the Board at the RO.  In July 2000, the veteran and his 
representative appeared before the undersigned member of the 
Board for a hearing at the RO.

Inasmuch as the appeal is from an original award, the Board 
has framed the issue as shown on the title page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(appeals from original awards are not construed as claims for 
increased ratings).


FINDINGS OF FACT

1.  The rating criteria for evaluating psychiatric 
disabilities was changed during the course of this appeal.  
The old version is more favorable to the veteran.

2.  During the period from September 24, 1991, to April 9, 
1992, the veteran is not shown to have more than mild social 
and industrial impairment, nor was there competent evidence 
of occupational and social impairment with more than mild or 
transient symptoms with a decrease in work efficiency or 
ability to perform occupational tasks only during periods of 
significant stress.

3.  As of April 10, 1992, the date of the VA psychiatric 
examination, the veteran was reported to have definite social 
and industrial impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
PTSD from September 24, 1991, to April 9, 1992, are not met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.400, 4.7, 4.130, Diagnostic Code 
9411 (2000); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996).

2.  As of April 10, 1992, the schedular criteria for a 30 
percent rating, and no more, for PTSD were met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.102, 4.7, 4.129 (2000); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (effective prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the course of the 
veteran's appeal.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this instance, the Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with either 38 U.S.C.A. § 5107(a) (1999) or the 
Veterans Claims Assistance Act of 2000.


I.  Factual Background

Appellate review of the claims folder reveals the following 
pertinent evidence for the period from September 24, 1991, 
through October 31, 1995.

On evaluation with a social worker in March 1992 the veteran 
reported that he was living in a ministry home where he was 
preparing for the ministry in the Mormon faith.  The veteran 
indicated at that time that he was attending weekly therapy 
sessions for PTSD and had been participating in a PTSD 
program for the previous nine months.  The veteran reported 
that he had held approximately 250 jobs of a 2-3 month 
duration since returning from Vietnam; he was unable to 
complete a paralegal training course due to his PTSD 
symptoms.  During the interview, the veteran was observed to 
have good eye contact and was reality oriented to time, 
place, and person.  He was noted to be genuinely distressed 
and depressed, crying during parts of the interview in which 
he recalled incidents in service while in Vietnam.  The 
veteran's score of 151 on the Mississippi Scale for Combat-
Related PTSD was well above the cut off of 108 for 
establishing a diagnosis of PTSD.

On subsequent VA psychiatric examination in April 1992, the 
veteran indicated that he had been hospitalized in 1990 and 
1991 for PTSD and depression.  At that time, he reported that 
he was still living in the ministry group home and studying 
for a religious career.  He said that he did his own cooking, 
cleaning, laundry and shopping.  He reported having a valid 
drivers license and driving.  The veteran also stated that he 
performed volunteer work.  On examination, the veteran was 
observed to be neatly dressed and well groomed.  He was 
friendly and cooperative.  The veteran complained of 
depression and nightmares about Vietnam three times per week.  
There was no evidence of any psychomotor retardation, crying, 
shying or other objective signs of clinical depression.  The 
veteran denied hallucinations, delusions, phobias or current 
suicidal or homicidal ideation.  Concentration and attention 
span were reported to be intact and both recent and remote 
memory were noted to be good.  The diagnostic assessment 
included PTSD and history of major depression.  The examiner 
gave a Global Assessment of Functioning (GAF) score of 70, 
indicative of mild symptoms.  The VA examiner concluded that 
the veteran was competent to manage funds in his own behalf.  
He commented that the veteran had a life-long 
characterological disturbance which pre-existed his military 
duty and would have produced problems in functioning 
regardless of his military service.  He further stated that 
the veteran had definite impairment of social and industrial 
adaptability due to his conflicts with authority figures and 
disturbed interpersonal relationships.  His prognosis was 
indicated to be poor due to a pre-existing personality 
disorder.

The veteran was hospitalized at the Brentwood, California VA 
hospital from July 31, 1995, through August 11, 1995, with a 
diagnosis of an organic mood disorder.  The discharge summary 
does not reference that the veteran was homeless or living in 
a box.

At his July 2000 travel board hearing before the undersigned 
member of the Board, the veteran testified that he was not 
employed at any time between 1991 and 1995.  He reported that 
he had no social life with no friends or girlfriends.  He 
maintained that he was homeless and living out of a cardboard 
box from 1985 until 1995 or 1996 other than periods when he 
was in the hospital.  The veteran further stated that he was 
in and out of the hospital in 1991.


II.  Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
made a distinction, however, between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52,695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to Fourth 
Edition of the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV).  61 Fed Reg. 
52,700 (1996) (codified at 38 C.F.R. § 4.125 (2000)).  The 
new criteria for evaluating psychiatric disabilities were 
codified at newly designated 38 C.F.R. § 4.130.  The new 
rating criteria are sufficiently different from those in 
effect prior to November 7, 1996.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).

In the May 1993 rating decision which granted service 
connection for PTSD, the RO assigned a 10 percent rating, 
effective from September 24, 1991, under 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), i.e., under the old rating 
criteria.. 
The Board will analyze the veteran's claim for increase under 
both sets of criteria to determine if one is more favorable 
to him.  See VAOGCPREC 3-2000; 65 Fed.Reg. 33422 (2000).  
However, if an increase is warranted based solely on the 
revised criteria, the effective date of the increase cannot 
be earlier than the effective date of the revised criteria.  
Id.  As such, in the present case, and for the period at 
issue from September 24, 1991 to October 31, 1995, a higher 
rating under the new criteria could not be assigned.  See 
VAOPGCPREC 3-2000.

Under the rating criteria in effect prior to November 7, 
1996, a 30 percent evaluation was warranted where there was a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating was for consideration where the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired; or when by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent rating was 
applicable where the ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired; or when psychoneurotic symptoms were of such 
severity and persistence that there was a severe impairment 
in the ability to obtain or retain employment.  Finally, a 
100 percent rating was applicable where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; or where 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulted in profound retreat from mature 
behavior; or where the veteran was demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  The three criteria for a 100 percent 
criteria were independent of one another and only one needed 
to be met in order to award a 100 percent rating.  Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).

Under the revised rating criteria, a 30 percent rating is for 
assignment in cases of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is for consideration where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. Finally, a 100 percent 
evaluation is applicable where there is total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).

Based on the evidence of record, the Board finds no basis for 
an evaluation higher than the initially assigned 10 percent 
rating prior to April 10, 1992.  Medical and other evidence 
associated with the record prior to that time revealed that 
the veteran's PTSD was not manifested by more than mild 
symptoms.  The veteran was, contrary to his July 2000 hearing 
testimony, shown to be living in a ministry home and studying 
for the ministry.  He reported to a social worker and a VA 
examiner that he was driving and doing his own cooking, 
laundry and shopping.  These findings are consistent with no 
more than mild impairment contemplated by the 10 percent 
evaluation.  As such, the initial 10 percent rating for the 
veteran's PTSD was proper and the criteria for a higher 
evaluation were not met prior to April 10, 1992.

However, as of April 10, 1992, the date of the VA 
examination, the clinical evidence supports the assignment of 
a 30 percent rating for the veteran's PTSD under the old 
rating criteria which required definite social and industrial 
impairment.  While the Board acknowledges the apparent 
inconsistency between the GAF score of 70 provided by the VA 
examiner, indicative of mild symptoms, and his conclusion 
that the veteran had definite social and industrial 
impairment, the Board accords more weight to the specific 
findings regarding the degree of the veteran's social and 
industrial impairment over the general conclusions offered by 
the GAF score.  Under the old rating criteria, a finding of 
definite social and industrial impairment warrants a 30 
percent rating. As such, and based on the findings described 
above, a 30 percent rating is warranted for the veteran's 
PTSD, effective April 10, 1992.

Insofar as the veteran maintains that a higher rating should 
be assigned from April 1992 through October 31, 1995, the 
claims folder does not contain sufficient clinical findings 
to justify a rating in excess of 30 percent under either the 
old or new rating criteria.  The only evidence to support 
that the veteran was indeed homeless and living in a 
cardboard box from 1985 through 1995 came from the veteran 
himself during his hearing in July 2000.  Review of the 
claims folder established that the veteran's report was not 
truthful, at least up to the time of his VA examination in 
April 1992, as he had contemporaneously reported he was 
living in a ministry home and taking care of his activities 
of daily living on his own.  In the absence of evidence 
demonstrating a greater severity of the veteran's PTSD at any 
time from April 1992 to October 31, 1995, and given the noted 
inconsistencies between the veteran's documented history and 
his contentions, a rating in excess of 30 percent prior to 
November 1, 1995 is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, the preponderance of the 
evidence is against the appellant's claim, and the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

1.  A rating in excess of 10 percent for PTSD for the period 
from September 24, 1991, to April 9, 1992, is denied.

2.  A 30 percent rating for PTSD for the period from April 
10, 1992, to October 31, 1995, is granted, to the extent 
indicated subject to laws and regulations governing the 
payment of monetary awards.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

